Title: From John Adams to Joseph Bradley Varnum, 15 November 1812
From: Adams, John
To: Varnum, Joseph Bradley



Dear Sir
Quincy November 15. 1812.

I presume upon our former acquaintance, and Correspondence as an apology for this Letter.
The wild spirit of Anger, discontent and disaffection, which appears at least in four of our New England States, ought to excite Us all to enquire into the causes that have produced it.
The Laws to which the national government has judged it necessary to resort in defence of our Rights and Independence, I mean the Embargoes, the Non Intercourses and Non Importations, you must be Sensible have opperated with peculiar severity  upon these four New England States. I need not add, that New York, New Jersey Maryland, and even Pensilvania, have manifested sympathies of portentous aspect. The opposition to a Naval Defence, has been more fatal than all the rest. Upon these Topicks I cannot enlarge. But there is another Thing that Wounds the Feelings of Thousands and the Conciences of many; I mean the Georgia Lands. I choose this expression for its brevity.
I have been acquainted with this subject from the beginning and have reason to believe, that it has contributed very much to disgust New England and especially Massachusetts with the Union and shake the confidence of the People in the Justice of the National Government. My reasons for entertaining this opinion are many. A few may be briefly hinted.
1 It is the opinion of the best informed Men here, and indeed of all Men as far as I have ever heard, that the Title of the Claimants is good and valid, both in Law and Equity. For One, I have never doubted it, more than yours to your Estate or mine to the House I live in. It was a Grant, a Sale upon valuable consideration of a Sovereign State in all the legal and Constitutional Forms, bonâ fide made. The Purchasers had no Idea of buying a controverted Title; they had no notice or Suspicion of any attempt, or intention to repeal the Grant, nor could they have believed it possible to have repealed it.2 It is no party Question, in this part of the Union.—Gentlemen of all Sects are interested. Those of one side are grieved and discouraged. Those of the other are disgusted and irritated. In short an effect, unfavourable to the general Government and even to the Union itself is produced upon both.3 Many Families who had advanced large Sums in this purchase have, Since, by the depredations of G. Britain and France, and by our legal Restrictions of Commerce have been reduced from Independence and affluence to great distress. The public sympathizes with them, and think them created with cruel Injustice.4 The Characters of many Persons concerned in that purchase, not only Support the opinion of the Legality, constitutionality and Integrity of the Transaction, but increase the unpopularity of the Interference of Congress, and their persevering refusal to do the Claimants Justice.
It would be presumption in me to prescribe to goverment what they ought to do. Far be it from me, to insinuate that my Opinion ought to have any more consideration than that of any other man: but as in our free Country and under our happy government, every individual has a right to entertain his own thoughts and express his own Judgment of public measures, I hope I Shall be excused if I venture to insinuate that Government ought either to remove from the Claimants all Legal Impediments to their profession of those Lands; or if they take them for the Public, with the Consent of the purchasers, they ought to grant them a liberal indemnity. In plain English, they ought to purchase the Claimants Title with a generous price.
I have no Interest in this Business, immediate or remote. A Single regard to the honour of the Nation, and a Simple attachment to public and private Justice  have excited me to give you this trouble.
I am sir, with much Esteem and regard / your Friend and humble servant

John Adams